Citation Nr: 9911426	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for hairy cell 
leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1970 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) San Diego 
Regional Office (RO) April 1997 rating decision which granted 
service connection for hairy cell leukemia, assigning it a 
noncompensable rating.

By April 1997 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine (assigning it a 10 percent rating), and a notice of 
disagreement with regard to the rating assigned that 
disability was received by the RO in June 1997; a statement 
of the case was issued in September 1997 (whereby the rating 
assigned his service-connected cervical spine disability was 
increased to 20 percent).  In a December 1997 letter to the 
RO, the veteran indicated that he wished to withdraw his 
appeal with regard to the issue of increased rating for 
cervical spine disability.  Thus, that matter is no longer 
before the Board on appeal.  38 C.F.R. § 20.204 (1998).

By April 1997 rating decision, service connection was also 
granted for degenerative disc of the lumbosacral spine 
(assigning it a noncompensable rating), and notice of 
disagreement with regard to the rating assigned that 
disability was received by the RO in October 1997.  Following 
a December 1997 RO hearing and April 1998 VA orthopedic 
examination, evaluation of his lumbosacral spine disability 
was increased to 20 percent (as evidenced by June 1998 RO 
hearing officer's decision).  The aforementioned June 1998 
hearing officer's decision was mailed to the veteran's 
address on July 24, 1998, together with an enclosure letter 
informing him that if he wished to continue his appeal with 
regard to the matter of a rating in excess of 20 percent for 
his lumbosacral spine disability, he had to perfect his 
appeal by filing VA Form 9 within 60 days of the July 24, 
1998 notification letter.  As he did not file a timely 
substantive appeal with regard to that issue, it is not 
currently in appellate status before the Board.  38 U.S.C.A. 
§ 7105 (West 1991).


FINDING OF FACT

The veteran's hairy cell leukemia is not currently active nor 
in a treatment phase, and it has been dormant since 1977; it 
does not require continuous medication for control nor any 
other treatment.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation of the 
veteran's hairy cell leukemia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.117, 
Diagnostic Codes 7700, 7703, 7716 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a compensable 
rating for his service-connected hairy cell leukemia is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating which was initially assigned by the RO 
at the time of the April 1997 grant of service connection for 
such disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Once determined that a claim is well grounded, VA has a 
statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claims.  Thus, the duty to assist has been met in 
this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As indicated above, service connection for hairy cell 
leukemia was granted in April 1997, and a noncompensable 
rating was assigned under 38 C.F.R. § 4.117, Diagnostic Code 
7703, leukemia.  That decision was based on the veteran's 
service medical records showing that the disease was 
diagnosed and treated with splenectomy in active service in 
1977.

Specifically, the veteran's service medical records reveal 
that he complained of aching rectal pains and fever in 
October 1977.  His symptoms did not improve with treatment, 
and he was admitted to a hospital on October 6, 1977.  
Numerous tests and clinical studies performed during 
hospitalization showed evidence of leukemic 
reticuloendotheliosis, and a splenectomy was performed on 
October 20, 1977.  His post-operative course was uneventful, 
and the post-operative wound was healing well.  A November 
1977 Medical Board report indicates that leukemic 
reticuloendotheliosis, also called hairy cell leukemia, is a 
chronic disorder which shows sustained remission in response 
to splenectomy, and full recovery of normal bone marrow 
function may occur over a period of months.  Patients with 
this disease who respond to splenectomy may remain in 
physical remission for 15 or more years without symptoms.  
Periodic clinical studies and follow-up examinations 
performed during the remaining 19 years of the veteran's 
service indicate that his leukemia was asymptomatic, but 
numerous studies revealed continued presence of hairy cells.  
A radiographic study of the spine in May 1994 revealed a 
slight decrease in the marrow signal intensity (to a greater 
degree than it would be expected for a patient of this age) 
which was suspicious for marrow infiltration (possibly 
secondary to his leukemic state versus myeloproliferation due 
to anemia); there was no evidence of changes suggestive of 
metastatic disease.

On VA medical examination in February 1997, it was indicated 
that the veteran's hairy cell leukemia continued to be 
present and was not completely in remission, that it could 
limit his activities, that he was weak and had increased 
fatigability, and that he was at an increased risk for 
developing infection because of his leukemia and splenectomy.  

VA outpatient treatment records from January to October 1997 
reveal intermittent treatment associated with numerous 
symptoms and illnesses.  During treatment, history of hairy 
cell leukemia in 1977 was indicated but, on examination in 
January 1997, the veteran was clinically stable.  An August 
1997 tartrate-resistant (leukocyte) acid phosphatase (TRAP) 
study revealed scattered cells resembling monocytes, showing 
a weak TRAP positivity; there were no identifiable intensely 
positive cells which would be cytologically consistent with 
hairy cell leukemia.  

At a December 1997 RO hearing, the veteran testified that he 
was monitored every six months for hairy cell leukemia.  To 
his knowledge and belief, the disease was never in remission 
because hairy cells have always been present and detected by 
clinical studies; he therefore believes that he continues to 
have that disease.  He indicated that his only medical 
treatment of the disease consisted of a splenectomy which was 
performed in service.  He testified that hairy cell leukemia 
and the fact that his spleen had been removed significantly 
impaired his ability to perform duties of a priest because he 
was unable to work in hospitals or be exposed to people with 
infectious diseases; reportedly, the risks and dangers of 
contracting infections were significantly increased due to 
his weakened immune system.  He indicated that he experienced 
easy fatigability and needed 9 to 10 hours of sleep a day, 
that he experienced occasional weakness (occurring every few 
weeks and each episode lasting about a day in duration), but 
he did not experience light-headedness, shortness of breath, 
heart problems, and was not on any specific medication for 
leukemia.  He indicated that he would attempt to obtain a 
medical statement from his treating hematologist providing an 
opinion on the exact status of his hairy cell leukemia.  The 
Board notes that no such medical statement has been received 
from or on behalf of the veteran to date (a March 1998 RO 
report of telephone contact with the veteran indicates that 
he wished his appeal to proceed without delay).  

On VA medical examination in April 1998, including a review 
of the claims folder, the veteran indicated that he was 
informed by his physician not to work in a hospital because 
of increased risk for infections caused by his hemic 
condition.  He indicated that he did not experience any 
symptoms referable to leukemia since 1977; he was not anemic, 
did not have significant infections, bleeding problems, or 
eye hemorrhages.  He did have positive bone marrow biopsies, 
but he had no symptoms, or hematologic symptoms which would 
be present if hairy cell leukemia took over the bone marrow 
again.  The examiner's review of the medical records revealed 
that hairy cell leukemia was diagnosed in 1977 and that the 
disease was still present, but that it was essentially 
dormant since that time and was not associated with 
recurrence of low blood counts; he had adequate platelets and 
white and red blood cells.  It was indicated by the examiner 
that hairy cell leukemia is a disease of the bone marrow and 
problems relate to production of different blood cell 
products.  On examination, his nail-beds were normal, there 
was no evidence of swelling of the hands or feet, his eyelids 
showed good color, and examination of the retinas was 
"good."  Clinical studies revealed a normal complete blood 
count.  Hairy cell leukemia, currently dormant and not 
requiring any treatment was diagnosed.  The examiner 
indicated that medical literature did not support a 
conclusion that people with dormant hairy cell leukemia had 
an increased susceptibility to infection, but that it was 
prudent to warn patients with leukemia to avoid unnecessary 
exposure to infectious disease, i.e. working in a hospital.  
He suggested that a decreased immune response was related to 
his being status post splenectomy.  

Currently, the veteran's service-connected hairy cell 
leukemia is rated under 38 C.F.R. § 4.117, Diagnostic code 
7703, leukemia, and a noncompensable rating is assigned.  
Under Diagnostic Code 7703, leukemia with active disease or 
during a treatment phase is to be rated as 100 percent 
disabling; otherwise, it is rated as anemia (Diagnostic Code 
7700) or aplastic anemia (Diagnostic Code 7716), whichever 
would result in the greater benefit.  Note to Diagnostic Code 
7703 provides that the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy, or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no recurrence of 
the disease, it is to be rated on residuals.

Under Diagnostic Code 7700, a compensable (10 percent) rating 
will be assigned for anemia if the disease is manifested by 
hemoglobin level 10gm/100ml or less with findings such as 
weakness, easy fatigability, or headaches.  If hemoglobin is 
10mg/100ml or less but is asymptomatic, a 0 percent rating is 
warranted under the same diagnostic code.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control.  A 30 percent rating is warranted 
under the same diagnostic code if transfusion of platelets or 
red cells is required at least once a year but less than 
every three months, or if infections recur at least once a 
year but less than once every three months.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a compensable rating for the veteran's 
service-connected hairy cell leukemia is not warranted.  
Although the evidence clearly shows that the disease was 
diagnosed and treated with splenectomy in service, it has 
remained in physical remission since the diagnosis was made 
and treatment rendered in 1977.  The Board notes that the 
November 1977 Medical Board report indicates that successful 
treatment of leukemia may result in physical remission of the 
disease for 15 or more years.  In this case, it appears that 
the disease has remained in physical remission for more than 
21 years; he has not sought or required any medical treatment 
or medication in many years for his leukemia and although 
hairy cells continue to be detectable by clinical studies, 
his complete blood count studies are normal.  Moreover, the 
veteran indicated at his December 1997 hearing that he is 
monitored every six months for his leukemia.  However, he did 
not suggest that an active disease associated therewith has 
been shown at any time during such periodic monitoring (with 
the exception of splenectomy which was performed in October 
1977, for which service connection is currently in effect, 
and which is not subject to the instant appeal).  Thus, 
compensable (100 percent) evaluation thereof under Diagnostic 
Code 7703 is clearly unwarranted in this case.

Moreover, although it was indicated on VA medical examination 
in February 1997, that the veteran's leukemia could limit his 
activities, that he was weak and fatigued easily, and that he 
was at an increased risk for developing infections, such 
observations and assessment have not been confirmed nor 
attributed to his hairy cell leukemia on VA medical 
examination of the hemic system in April 1998.  On medical 
examination in April 1998, including a review of the entire 
claims folder, the examiner indicated that, while the disease 
was still present, it was dormant since 1977, was not 
associated with low blood counts or any other abnormality, 
and did not require any treatment or medication.  Thus, 
compensable evaluation thereof under either Diagnostic Code 
7700 (anemia) or 7716 (aplastic anemia), as discussed above, 
is unwarranted in this case.  The Board stresses that 
although symptoms of weakness and easy fatigability have been 
attributed to his leukemia (see VA examination in February 
1997 and the veteran's December 1997 hearing testimony), the 
disease is not shown to be associated with hemoglobin level 
of 10mg/100ml or less, in which case a 10 percent rating 
under Diagnostic Code 7700 would be appropriate.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  The Board notes that a claim of an extraschedular 
rating requires consideration in the first instance by the 
Under Secretary for Benefits (formerly Chief Benefits 
Director) or Director, Compensation and Pension Service and, 
therefore, the Board does not have jurisdiction to address 
the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996) 
(although the RO listed the criteria of § 3.321(b)(1) in its 
September 1997 statement of the case, that provision was not 
specifically addressed with regard to the veteran's claim of 
an increased rating for hairy cell leukemia).

Nevertheless, as indicated above, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although it has been suggested that the veteran's hairy 
cell leukemia may increase his susceptibility for contracting 
infections, thus placing an exceptional burden on his calling 
as a priest, the VA examiner clearly stated, in April 1998, 
that medical literature did not support a conclusion that 
patients with dormant hairy cell leukemia (as is the case 
here) have increased susceptibility to infection.  In 
addition, although the examiner indicated in April 1998, that 
the veteran should avoid unnecessary exposure to infectious 
diseases as a precautionary measure, it has never been 
suggested that he ever has in fact developed infections 
because of his leukemia.  Accordingly, while it may appear 
that the disease may create an exceptional hardship in his 
"employment" setting, such conclusion is speculative and 
not supported by the facts in this case.  The entire record 
before the Board does not reveal that he required frequent 
periods of hospitalization associated with his hairy cell 
leukemia, nor has he demonstrated a marked loss of employment 
on account thereof.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A compensable rating for hairy cell leukemia is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

